—In an action for the partition of real property, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), entered January 16, 2001, as denied that branch of his motion which was for summary judgment on his counterclaim to direct the plaintiff to sell to him the decedent’s interest in the subject property.
Ordered that the order is affirmed insofar as appealed from, with costs.
*332There are issues of fact requiring the denial of summary judgment. Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.